Title: To James Madison from Samuel Elam, 30 January 1806 (Abstract)
From: Elam, Samuel
To: Madison, James


                    § From Samuel Elam. 30 January 1806, “Office of the Newport Insuce. Company.” “The Newport Insurance Company deem it not improper to forward to you, some of the least bulky, but most important Documents they possess, in support of their Memorial. Those they take the liberty to transmit now, are, a printed Copy of the Case of the Hope: a Copy of the short Case of the Rowena: and Copies of Letters

from the Owner’s Agent, in London, illustrative of the circumstances, and hardships, of those Cases, and of the conduct, and Opinions, of the Court.
                    We Shall be ready whenever it may be necessary, to forward every Document relative to all the Cases of Capture in which we are interested, clothed in the requisite formality, and Shall at all times be attentive to any instructions Government may please to dictate on this Subject.”
                